In re: Wilford D. Carter, applying for writs of certiorari, prohibition or mandamus. Parish of Calcasieu. 357 So.2d 1175.
Writ denied. The contempt adjudication does not purport to prevent the relator from practicing before Division “F”. We find no error in the proceedings adjudicating the relator to have committed a direct contempt. However, the relator’s motion for a stay within which to apply to the United States Supreme Court is granted and execution of the sentence is stayed for 60 days for that purpose.
DIXON and DENNIS, JJ., would grant. The judge who was recused in chambers, should have recused himself from the trial on contempt.
CALOGERO, J., would grant on the recu-sal issue.